USCA11 Case: 20-14644    Date Filed: 07/19/2021    Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14644
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:19-cr-00011-DHB-BKE-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

ANTHONY R. WILLIAMS,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (July 19, 2021)

Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14644       Date Filed: 07/19/2021   Page: 2 of 5



      Anthony Williams received a 60-month sentence for conspiracy to commit

an offense against the United States. He appeals the district court’s denial of the

government’s Federal Rule of Criminal Procedure 35(b) motion to reduce his

sentence based on his substantial assistance in prosecuting one of his

coconspirators. He argues that the district court erred as a matter of law by failing

to evaluate his substantial assistance and by categorically refusing to consider the

government’s Rule 35(b) motion based on an impermissible factor: that he is a

retired U.S. Army Colonel. Williams argues that the district court believed that

high ranking military officers should comply with the law without an expectation

of leniency and that they should not be eligible for sentence reductions under Rule

35(b). He argues that the district court violated his right to due process and

misapplied the law by imposing this standard.

      We first determine whether we are vested with jurisdiction to consider

Williams’s appeal. See United States v. Lopez, 562 F.3d 1309, 1311 (11th Cir.

2009). We review our own jurisdiction de novo. Id. Upon motion by the

government, a district court may reduce a sentence if the defendant has provided

substantial assistance in investigating or prosecuting another person. Fed. R. Crim.

P. 35(b). Because we view a district court’s ruling on a Rule 35(b) motion as an

“otherwise final sentence,” we have held that such rulings are governed by 18

U.S.C. § 3742. United States v. Manella, 86 F.3d 201, 202–03 (11th Cir. 1996)


                                          2
          USCA11 Case: 20-14644       Date Filed: 07/19/2021   Page: 3 of 5



(per curiam). Section 3742 only allows for limited review of federal sentences. Id.

In Manella, we noted that the district court’s decision to deny or grant a Rule 35(b)

motion is discretionary, and that generally such a decision will not be appealable

under § 3742 because a defendant may not challenge the merits of the

determination or the extent of the reduction. Id. However, we do have jurisdiction

to hear a challenge that the district court misapplied Rule 35(b)—like Williams

argues here—because that is an argument that the sentence was imposed in

violation of law, which is permitted by § 3742(a)(1). Id. at 203. We therefore

have jurisdiction over Williams’s appeal.

      On the merits, we review the application of law to sentencing issues de

novo. Id. We find that the district court did not misapply Rule 35(b) or otherwise

commit legal error in denying the government’s motion.

      First, we disagree with Williams’s argument that the district court violated

his right to due process. A prosecutor has the discretion to file a Rule 35(b) motion

when a defendant has provided substantial assistance but is not required to. See

Murphy v. United States, 634 F.3d 1303, 1313 (11th Cir. 2011). As such, we have

held that these motions produce no protected right to give rise to a due process

claim. See United States v. Alvarez, 115 F.3d 839, 841 (11th Cir. 1997),

superseded on other grounds by Fed. R. Crim. P. 35(b).




                                            3
          USCA11 Case: 20-14644        Date Filed: 07/19/2021    Page: 4 of 5



      We also disagree with Williams’s argument that the district court misapplied

Rule 35(b). The only factor that may militate in favor of a Rule 35(b) reduction is

the defendant’s substantial assistance. Manella, 86 F.3d at 204. However, Rule

35(b) does not limit what factors may militate against granting a Rule 35(b)

motion. Id. (declining to adopt a prior unpublished opinion that vacated and

remanded the denial of a Rule 35(b) motion on the basis that the defendant’s

sentence was already “excessively lenient”).

      There is no indication that the district court failed to consider Williams’s

level of cooperation, or the facts related to his cooperation. In fact, the record

shows that the district court explicitly acknowledged that the government had

found that Williams cooperated in a substantial to very substantial manner and

listened to the parties’ undisputed arguments related to his cooperation. And the

district court did not impose a categorical rule that retired military officers could

not receive a sentence reduction under Rule 35(b), as Williams contends. Rather,

the record demonstrates that the district court permissibly considered several

factors in denying the government’s motion, including the seriousness of the

offense, the need to deter powerful individuals from abusing their power, and

Williams’s already-lenient sentence, in addition to his history and characteristics as

a U.S. Army Colonel. The district court noted that it had higher expectations for

Army officers and that Williams and individuals like him who have gained so


                                           4
          USCA11 Case: 20-14644       Date Filed: 07/19/2021   Page: 5 of 5



much from the government should cooperate with the government without a “price

tag.” However, the district court did not state that all Army officers should be

precluded from a substantial-assistance reduction, and the district court thoroughly

considered the motion with respect to Williams as an individual. Accordingly, we

affirm.

      AFFIRMED.




                                          5